Exhibit 10.3
SIXTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
(formerly called EPCO AGREEMENT)
by and among
ENTERPRISE PRODUCTS COMPANY
(formerly named EPCO, INC.)
EPCO HOLDINGS, INC.
AND
ENTERPRISE PRODUCTS HOLDINGS LLC
(formerly named EPE Holdings LLC)
ENTERPRISE PRODUCTS PARTNERS L.P.
ENTERPRISE PRODUCTS OLPGP, INC.
ENTERPRISE PRODUCTS OPERATING LLC
(successor to Enterprise Products Operating L.P.)
AND
(for purposes of Article 7 only)
THE TEPPCO PARTIES NAMED HEREIN
ENTERPRISE ETE LLC
(successor to Enterprise GP Holdings L.P.)
THE DEP PARTIES NAMED HEREIN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1: DEFINITIONS
    2  
1.1 Definitions
    2  
1.2 Construction
    2  
ARTICLE 2: SERVICES
    2  
2.1 EPCO Services
    2  
2.2 EPCO Compensation
    3  
2.3 Dispute Regarding Services or Calculation of Costs
    3  
2.4 Invoices
    3  
2.5 Disputes; Default
    4  
2.6 Input Regarding EPCO Services
    4  
2.7 Limitation Regarding EPCO Services
    4  
2.8 Representations Regarding Use of Services
    4  
2.9 Disclaimer of Warranties; Limitation of Liability
    5  
2.10 Force Majeure
    5  
2.11 Affiliates
    6  
2.12 Term and Termination
    6  
ARTICLE 3: OWNERSHIP OF WORK PRODUCT; AUDIT RIGHTS: DISCLOSURE OF COMPENSATION
    7  
3.1 Ownership of Work Product
    7  
3.2 Audit Rights
    7  
3.3 Disclosure of Compensation
    8  
ARTICLE 4: INDEMNIFICATION
    8  
4.1 Indemnification by EPCO
    8  
4.2 Indemnification by EPD, EPOLLC and MLP Group Parties
    9  
4.3 Negligence; Strict Liability
    9  
ARTICLE 5: OTHER AGREEMENTS
    10  
5.1 Insurance Matters
    10  
5.2 EPCO’s Employees
    10  
5.3 EPCO Group License and Participation in MLP Group Agreements
    10  
ARTICLE 6: MISCELLANEOUS
    11  
6.1 Choice of Law; Submission to Jurisdiction
    11  
6.2 Notices
    11  
6.3 Entire Agreement; Supersedure
    11  
6.4 Effect of Waiver of Consent
    11  
6.5 Amendment or Modification
    12  

-i-



--------------------------------------------------------------------------------



 



         
6.6 Assignment
    12  
6.7 Counterparts
    12  
6.8 Severability
    12  
6.9 Further Assurances
    12  
6.10 Withholding or Granting of Consent
    12  
6.11 U.S. Currency
    12  
6.12 Laws and Regulations
    12  
6.13 Negation of Rights of Third Parties
    13  
6.14 No Recourse Against Officers, Directors, Managers or Employees
    13  
6.15 Relationship of the Parties
    13  
ARTICLE 7: TEPPCO PARTIES, EPE, DEP PARTIES AND EPE RELEASES
    13  

Exhibit A — Definitions

-ii-



--------------------------------------------------------------------------------



 



SIXTH AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
     THIS SIXTH AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”) is entered into and effective September 7, 2011 (the “Effective
Date”), by and among (i) Enterprise Products Company, a Texas corporation
(formerly named EPCO, Inc.) (“EPCO”), (ii) EPCO Holdings, Inc., a Delaware
corporation (“EPCO Holdings”), (iii) Enterprise Products Holdings LLC, a
Delaware limited liability company (formerly named EPE Holdings, LLC) and the
current general partner of EPD (as defined below) (the “General Partner”),
Enterprise Products Partners L.P., a Delaware limited partnership (“EPD”),
Enterprise Products Operating LLC, a Texas limited liability company (“EPOLLC,”
successor to Enterprise Products Operating L.P., a Delaware limited partnership,
Enterprise Products OLPGP, Inc., a Delaware corporation and the managing member
of EPOLLC (“EPD OLPGP”), and (iv) for purposes of the termination and releases
set forth in Article 7 only, Enterprise Products Pipeline Company LLC, a
Delaware limited liability company formerly named Texas Eastern Products
Pipeline Company, LLC (“TPP GP”), Enterprise TE Partners L.P., a Delaware
limited partnership formerly named TEPPCO Partners, L.P. (“TPP”), Enterprise TE
Products Pipeline Company, LLC, a Texas limited liability company formerly named
TE Products Pipeline Company, LLC and successor to TE Products Pipeline Company,
Limited Partnership, a Delaware limited partnership (“TE Products”), Enterprise
Midstream Companies, LLC, a Texas limited liability company formerly named
TEPPCO Midstream Companies, LLC (“TEPPCO Midstream,” successor to TEPPCO
Midstream Companies, L.P., a Delaware limited partnership), TCTM, L.P., a
Delaware limited partnership (“TCTM”), and Enterprise GP LLC, a Delaware limited
liability company and successor to TEPPCO GP, Inc., a Delaware corporation
(“TEPPCO GP Sub.”), Enterprise ETE, LLC, a Delaware limited liability company
and successor to Enterprise GP Holdings L.P., a Delaware limited partnership
(“EPE”), DEP Holdings, LLC, a Delaware limited liability company and general
partner of DEP (“DEP Holdings”), Duncan Energy Partners L.P., a Delaware limited
partnership (“DEP”), and DEP Operating Partnership, L.P., a Delaware limited
partnership (“DEP OLP”, and DEP Holdings, DEP and DEP OLP collectively, the “DEP
Parties”). Capitalized terms not otherwise defined below have the meanings
ascribed to such terms as set forth on Exhibit A to this Agreement.
R E C I T A L S
     The purpose of this Agreement is to amend and restate, in its entirety,
that certain Fifth Amended and Restated Administrative Services Agreement, as
amended on and effective January 30, 2009 (the “Fifth Amendment”) and in
particular, after giving effect to certain transactions since the date of the
Fifth Amendment whereby the TPP Parties, EPE and the DEP Parties have become
wholly owned subsidiaries of EPD, to terminate and release each of the TPP
Parties, EPE and the DEP Parties under this Agreement from its obligations to
the other parties under the Fifth Amendment, for the MLP Group to assume any
prior obligations of the TPP Parties, EPE and the DEP Parties under the Fifth
Amendment to EPCO or the EPCO Group, and for the TPP Parties, EPE and the DEP

1



--------------------------------------------------------------------------------



 



Parties to terminate and release the obligations of the other Parties to the TPP
Parties, EPE and the DEP Parties under the Fifth Amendment.
     The Parties hereto desire, by their execution of this Agreement, to
evidence the terms and conditions pursuant to which (i) the EPCO Group will
provide certain services to the MLP Group on and after the Effective Date and
(ii) a variety of additional matters will be handled among the EPCO Group and
the MLP Group on and after the Effective Date.
A G R E E M E N T S
     NOW, THEREFORE, in consideration of the premises and the covenants,
conditions, and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby agree as follows:
ARTICLE 1: DEFINITIONS
     1.1 Definitions. The definitions listed on Exhibit A shall be for all
purposes, unless otherwise clearly indicated to the contrary, applied to the
terms used in this Agreement.
     1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (b) references to Articles and Sections refer to
Articles and Sections of this Agreement; (c) the terms “include”, “includes”,
“including” or words of like import shall be deemed to be followed by the words
“without limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.
ARTICLE 2: SERVICES
     2.1 EPCO Services.
          (a) During the Term, subject to the terms of this Article 2 and in
exchange for the reimbursement described in Section 2.2, the EPCO Group hereby
agrees to provide the MLP Group with such selling, general and administrative
services and such management and operating services as directed by the General
Partner and as may be necessary to manage and operate the business, properties
and assets of the MLP Group in accordance with Prudent Industry Practices; it
being understood and agreed by the Parties that in connection with the provision
of such services, EPCO shall employ or otherwise retain the services of such
personnel as may be necessary to cause the business, properties and assets of
the MLP Group to be so managed and operated (individually, an “EPCO Service”
and, collectively, the “EPCO Services”).

2



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything to the contrary in this Agreement, the
Parties recognize and agree that the General Partner, along with any required
approval of its Audit and Conflicts Committee, shall have the exclusive
authority to appoint an independent accounting firm to audit the financial
statements of the MLP Group.
     2.2 EPCO Compensation. As compensation for the provision by the EPCO Group
of the EPCO Services to each member of the MLP Group, the EPCO Group shall be
entitled to receive, and the General Partner agrees to cause EPD or EPOLLC to
pay to the applicable member of the EPCO Group, without duplication, an amount
equal to the sum of all costs and expenses (direct or indirect) incurred by such
member of the EPCO Group which are directly or indirectly related to the
business or activities of the MLP Group (including, without limitation,
expenses, direct or indirect, reasonably allocated to the MLP Group by the EPCO
Group). In addition, the General Partner shall pay or cause EPD or EPOLLC to pay
all sales, use, excise, value added or similar taxes (together with any
penalties, fines or interest thereon), if any, that may be applicable from time
to time in respect of the EPCO Services provided to the MLP Group by the EPCO
Group. The aggregate amount payable by the MLP Group to the EPCO Group pursuant
to this Section 2.2 with respect to a given period of time shall be referred to
herein as the “Administrative Services Fee.” It is the intention of the Parties
that the Administrative Services Fee with respect to the MLP Group represents
fair and reasonable compensation to the EPCO Group for the MLP Group’s allocable
share of all general and administrative expenses, capital expenses and other
costs for Shared Services borne or performed by the EPCO Group for the benefit
of any member of the MLP Group.
     2.3 Dispute Regarding Services or Calculation of Costs. Should there be a
dispute over the nature or quality of the EPCO Services, or the calculation and
allocation of any Administrative Services Fee, relating to any of the EPCO
Services, EPCO and the General Partner, on behalf of the MLP Group, shall first
attempt to resolve such dispute, acting diligently and in good faith, using the
past practices of such Parties and documentary evidence of costs as guidelines
for such resolution. If EPCO and the General Partner are unable to resolve any
such dispute within thirty days, or such additional time as may be reasonable
under the circumstances, the dispute shall be referred to the Audit and
Conflicts Committee. EPCO shall provide to the General Partner a quarterly
statement indicating the total EPCO Group costs and expenses allocated to all of
the MLP Group and a detailed statement of the EPCO Group costs and expenses that
are allocated to the MLP Group and representative of the MLP Group’s
Administrative Service Fee (including an explanation of such allocation, which
shall generally be consistent from period to period). The Parties agree that the
Audit and Conflicts Committee shall have the authority to settle any such
dispute, in its sole discretion, recognizing that it is the intent of all
Parties that all shared expenses or services be allocated among the EPCO Group
and the MLP Group on a fair and reasonable basis.
     2.4 Invoices. EPCO shall invoice the appropriate member of the MLP Group
(in care of the General Partner, as billing agent for the MLP Group (the
“Billing Agent”)) on or before the last day of each month for the estimated
Administrative Services Fee expected to be incurred by the EPCO Group for the
next succeeding month, plus or minus

3



--------------------------------------------------------------------------------



 



any adjustment necessary to correct prior estimated billings to actual billings.
All invoices shall be due and payable on the last day of the month which the
invoice covers. Upon request from the Billing Agent, EPCO shall furnish in
reasonable detail a description of the EPCO Services performed by the EPCO Group
for the MLP Group during any month or other relevant period.
     2.5 Disputes; Default. Notwithstanding any provision of this Article 2 to
the contrary, should the General Partner fail to cause EPO or EPOLLC to pay to
EPCO, as agent for, and acting on behalf of, the EPCO Group, when due, any
amounts owing in respect of the applicable EPCO Services, except as set forth in
the third succeeding sentence, upon 30 days’ notice, EPCO, as agent for, and
acting on behalf of, the EPCO Group, may terminate this Article 2 as to those
EPCO Services that relate to the unpaid portion of the invoice. Should there be
a dispute as to the propriety of invoiced amounts, the Billing Agent shall cause
EPO or EPOLLC to pay all undisputed amounts on each invoice, but shall be
entitled to withhold payment of any amount in dispute and shall promptly notify
EPCO of such disputed amount. EPCO shall promptly provide the Billing Agent with
records relating to the disputed amount so as to enable EPCO and the General
Partner to resolve the dispute. So long as such parties are attempting in good
faith to resolve the dispute, EPCO shall not be entitled to terminate the EPCO
Services that relate to the disputed amount.
     2.6 Input Regarding EPCO Services. Any records, information or other input
from the MLP Group that is necessary for the EPCO Group to perform any EPCO
Services shall be submitted, upon EPCO’s written request therefor to the General
Partner, to EPCO, as agent for, and on behalf of, the EPCO Group, by the MLP
Group. If the MLP Group fails to supply such records, information or other input
to EPCO and such failure renders the EPCO Group’s performance of any EPCO
Services unreasonably difficult, in EPCO’s reasonable judgment, EPCO, as agent
for, and acting on behalf of, the EPCO Group, upon reasonable notice to the
General Partner, may refuse to perform such EPCO Services until such records,
information or other input is supplied.
     2.7 Limitation Regarding EPCO Services. The MLP Group Parties hereto
acknowledge that the EPCO Group shall only be required to perform and provide
(i) those EPCO Services with respect to the business of the MLP Group as
operated on the Effective Date, and (ii) such additional EPCO Services as may be
mutually agreed orally or in writing by EPCO and the General Partner (or other
members of the MLP Group), which agreement regarding additional or fewer EPCO
Services shall reflect an appropriate adjustment to the applicable
Administrative Services Fee. The EPCO Group shall not be required to perform any
EPCO Services hereunder for the benefit of any Person other than the MLP Group.
     2.8 Representations Regarding Use of Services. The MLP Group Parties hereto
represent and agree that they will use (and cause any other MLP Group members
controlled by them to use) the EPCO Services only in accordance with all
applicable federal, state and local laws and regulations, and in accordance with
the reasonable conditions, rules, regulations, and specifications that may be
set forth in any manuals, materials, documents, or instructions furnished from
time to time by the EPCO Group to

4



--------------------------------------------------------------------------------



 



the MLP Group. EPCO, as agent for, and acting on behalf of, the EPCO Group,
reserves the right to take all actions, including, without limitation,
termination of any portion of the EPCO Services for the MLP Group that it
reasonably believes is required to be terminated in order to assure compliance
with applicable laws and regulations.
     2.9 Disclaimer of Warranties; Limitation of Liability. (a) The EPCO
Services shall be provided in accordance with the Services Standard. EXCEPT AS
SET FORTH IN THE PRECEDING SENTENCE, THE EPCO GROUP MAKES NO (AND HEREBY
DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES, CONDITIONS OR REPRESENTATIONS
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE EPCO SERVICES, INCLUDING ANY
AND ALL IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR
SUITABILITY FOR ANY PURPOSE (WHETHER THE EPCO GROUP KNOWS, HAS REASON TO KNOW,
HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER
ALLEGED TO ARISE BY LAW, BUT REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE
OF DEALING. HOWEVER, IN THE CASE OF OUTSOURCED SERVICES PROVIDED SOLELY FOR THE
MLP GROUP, IF THE THIRD-PARTY PROVIDER OF SUCH SERVICES MAKES AN EXPRESS
WARRANTY TO THE MLP GROUP, THE GENERAL PARTNER IS ENTITLED TO CAUSE THE EPCO
GROUP TO RELY ON AND TO ENFORCE SUCH WARRANTY.
     (b) IN NO EVENT SHALL THE EPCO GROUP OR ANY OF THEIR RESPECTIVE AFFILIATES
BE LIABLE TO ANY OF THE PERSONS RECEIVING ANY EPCO SERVICES OR TO ANY OTHER
PERSON FOR ANY EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR
SPECIAL DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE,
REGARDLESS OF WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES, OR
OTHERS MAY BE WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT OR OTHERWISE
AT FAULT, EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A THIRD PARTY.
     2.10 Force Majeure. The EPCO Group shall have no obligation to perform the
EPCO Services, and shall not be liable for any expense, loss or damage
whatsoever arising out of any interruption, delay or failure to perform any EPCO
Services under this Agreement, if its failure to do so is caused by or results
from any act of God, governmental action (including any nation, state,
territory, province or other political subdivision thereof), natural disaster,
strike, riot, failure of essential equipment, act of a public enemy, act of
terrorism, or any other cause or circumstance, whether similar or dissimilar to
the foregoing causes or circumstances, beyond the reasonable control of the EPCO
Group. In any such event, the EPCO Group’s obligations hereunder shall be
postponed for such time as its performance is suspended or delayed on account
thereof. EPCO, as agent for, and acting on behalf of the EPCO Group, will
promptly notify the MLP Group, either orally or in writing, upon learning of the
occurrence of such event of force majeure. Upon the cessation of the force
majeure event, the EPCO Group will use

5



--------------------------------------------------------------------------------



 



its commercially reasonable efforts to resume its performance with the least
practicable delay.
     2.11 Affiliates. At its election, the EPCO Group may cause one or more of
their respective Affiliates or third party contractors reasonably acceptable to
the General Partner to provide any such EPCO Service; provided, however, EPCO
shall remain responsible for the provision of such EPCO Service in accordance
with this Agreement.
     2.12 Term and Termination.
          (a) In addition to the termination of particular EPCO Services as
provided in Section 2.5, the EPCO Group may exclude any particular services from
the scope of EPCO Services at any time without penalty by giving notice of such
termination to the other Parties, with the effective date being not less than
60 days following notice of any exclusion of particular services or such other
effective date as may be agreed upon by the Parties.
          (b) EPCO and EPCO Holdings, on behalf of the EPCO Group, may terminate
this Agreement at any time without penalty by giving notice of such termination
to the other Parties, with the effective date being not less than 180 days
following notice of termination, or such other effective date as may be agreed
upon by the Parties.
          (c) EPCO and EPCO Holdings, on behalf of the EPCO Group, may terminate
this Agreement at any time upon the MLP Group’s material breach of this
Agreement, if (i) such breach is not remedied within 45 days (or 30 days in the
event of a material breach arising out of the failure to make payment hereunder)
after the General Partner’s receipt of written notice thereof, or such longer
period as is reasonably required to cure such breach, provided that the General
Partner commences or causes the MLP Group to cure such breach, and (ii) such
breach is continuing at the time notice of termination is delivered to the
General Partner.
          (d) The General Partner may terminate this Agreement at any time upon
the EPCO Group’s material breach of this Agreement, if (i) such breach is not
remedied within 45 days (or 30 days in the event of a material breach arising
out of the failure to make payment hereunder) after EPCO’s receipt (on behalf of
the EPCO Group) of written notice thereof, or such longer period as is
reasonably required to cure such breach, provided that the EPCO Group commences
to cure such breach, and (ii) such breach is continuing at the time notice of
termination is delivered to EPCO (acting on behalf of the EPCO Group).
          (e) If this Agreement is terminated in accordance with this
Section 2.12 or otherwise at the end of the Term, all rights and obligations
under this Agreement shall cease except for (i) obligations that expressly
survive termination of this Agreement, (ii) liabilities and obligations that
have accrued prior to such termination, and (iii) the obligation to pay any
portion of amounts payable under Article 2 and under

6



--------------------------------------------------------------------------------



 



Section 5.4(b) (if applicable) that have accrued prior to such termination, even
if such amounts have not become due and payable at that time.
          (f) The provisions of Article 2 (with respect to unpaid amounts
hereunder), Section 2.2, Article 3, Article 4, Section 5.4(b) (with respect to
any unpaid amounts hereunder) and Article 6 shall survive the termination of
this Agreement.
ARTICLE 3: OWNERSHIP OF WORK PRODUCT; AUDIT RIGHTS:
DISCLOSURE OF COMPENSATION
     3.1 Ownership of Work Product.
          (a) The work produced by the EPCO Group under the terms of this
Agreement in connection with the performance of the EPCO Services, including,
without limitation, all work papers, drafts, notes, reports, extracts and other
written or electronic recordings, developed in connection with the EPCO Services
hereunder, but excluding, without limitation, the books and records of the EPCO
Group not relating to the performance of the EPCO Services (the “Work Product”),
shall be the property of the MLP Group. The EPCO Group shall have no right or
interest in such Work Product, but the EPCO Group (i) shall be and is hereby
granted an irrevocable, royalty-free, non-exclusive and non-transferable right
and license to use and maintain originals or copies of such Work Product (A) to
perform the EPCO Services hereunder and (B) in connection with any other books
and records required to be maintained by the EPCO Group under applicable tax,
accounting, or other regulatory requirements, or for other permitted EPCO Group
business purposes, and (ii) may share MLP Group information and any Work Product
with its Affiliates, agents and representatives as reasonably necessary to
perform the EPCO Services, all in accordance with the limitations, duties and
obligations imposed by this Agreement, including this Section 3.1.
          (b) Each of the Parties acknowledges and agrees that a breach by it of
its obligations under this Section 3.1 would cause irreparable harm to the other
Parties and that monetary damages would not be adequate to compensate the harmed
Parties. Accordingly, the breaching Parties agree that the harmed Parties shall
be entitled to immediate equitable relief, including a temporary or permanent
injunction, to prevent any threatened, likely or ongoing violation by the
breaching Parties, without the necessity of posting bond or other security. Each
of the harmed Parties’ right to equitable relief shall be in addition to other
rights and remedies available to the harmed Parties for monetary damages or
otherwise to the extent permitted under this Agreement.
     3.2 Audit Rights. At any time during the Term and for one year thereafter,
to the extent necessary to verify the performance by the EPCO Group of its
obligations under this Agreement, the General Partner, on behalf of the MLP
Group, shall have the right, at the MLP Group’s expense, to audit, examine and
make copies of the books and records of the EPCO Group relating to the provision
of EPCO Services and the

7



--------------------------------------------------------------------------------



 



determination of the Administrative Services Fee (the “Audit Right”). The
General Partner may exercise the Audit Right through any agent or employee of
the General Partner or such auditors as the General Partner may determine in its
sole discretion. The General Partner shall (i) exercise the Audit Right only
upon reasonable notice to EPCO during normal business hours and (ii) use its
reasonable efforts to conduct the Audit Right in such a manner as to minimize
the inconvenience and disruption to EPCO.
     3.3 Disclosure of Compensation. EPCO, on behalf of the EPCO Group, shall
disclose to the General Partner the amount of compensation or other remuneration
of any EPCO Group employees who are executive officers or directors of the
General Partner or EPD, to the extent required for the MLP Group to comply with
the requirements of applicable law, including applicable Federal securities
laws.
ARTICLE 4: INDEMNIFICATION
     4.1 Indemnification by EPCO.
          (a) From and after the date hereof and subject to the remaining
provisions of this Section 4.1, EPCO, on behalf of the EPCO Group, shall
indemnify, defend and hold harmless the MLP Group from and against any loss,
cost, claim, liability, prepayment or similar penalty, damage, expense,
attorneys fees, judgment, award or settlement of any kind or nature whatsoever
(other than out-of-pocket costs and expenses incurred by the MLP Group in
connection with the discharge by the EPCO Group of the EPCO Group’s obligations
pursuant to Section 4.1(c)) (collectively, “Losses”) incurred by the MLP Group
in connection with the Excluded Liabilities; provided, however, in no event
shall such indemnification obligation, or the term “Losses,” cover or include
exemplary, punitive, special, consequential, indirect, or incidental damages or
lost profits suffered by the MLP Group in connection with the Excluded
Liabilities, except to the extent such exemplary, punitive, special,
consequential, indirect or incidental damages or lost profits are actually paid
by any member of the MLP Group to a third party.
          (b) The EPCO Group, shall have the right to control all aspects of the
defense of any claims (and any counterclaims) related to the Excluded
Liabilities, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the General Partner, on
behalf of the MLP Group, unless (i) it includes a full release of the applicable
members of the MLP Group from such matter or issues, as the case may be or
(ii) following such settlement there is no realistic scenario under which the
MLP Group could be held liable for such matter or issues.
          (c) The MLP Group Parties hereto agree, at their own cost and expense,
to cooperate fully with the EPCO Group with respect to all aspects of the
defense of any claims related to the Excluded Liabilities, including, without
limitation, the prompt furnishing to the EPCO Group of any correspondence or
other notice relating thereto that any member of the MLP Group may receive,
permitting the names of the applicable members of the MLP Group to be utilized
in connection with such defense and

8



--------------------------------------------------------------------------------



 



the making available to the EPCO Group of any files, records or other
information of the MLP Group that EPCO, on behalf of the EPCO Group, considers
relevant to such defense; provided, however, that in connection therewith the
EPCO Group agrees to use reasonable efforts to minimize the impact thereof on
the operations of the MLP Group. In no event shall the obligation of the MLP
Group to cooperate with the EPCO Group as set forth in the immediately preceding
sentence be construed as imposing upon the MLP Group an obligation to hire and
pay for counsel in connection with the defense of any claims related to the
Excluded Liabilities.
     4.2 Indemnification by EPD, EPOLLC and MLP Group Parties.
          (a) Each MLP Group Party, jointly and severally, hereby agrees to
indemnify, defend and hold harmless EPCO and its stockholders and Affiliates and
their respective directors, managers, officers, employees and agents (an “EPCO
Indemnified Party”) from and against any loss, cost, claim, liability,
prepayment or similar penalty, damage, expense, attorneys fees, judgment, award
or settlement of any kind or nature whatsoever (collectively, “EPCO Losses”)
incurred by one or more of the EPCO Indemnified Parties, whether based on
contract, tort, or pursuant to any statute, rule or regulation, and regardless
of whether the EPCO Losses are forseeable or unforseeable, all to the extent
that such EPCO Losses are in respect of or arise from claims by a third party
relating to (i) any acts or omissions of the EPCO Indemnified Parties in
connection with furnishing, or failing to furnish, any of the EPCO Services,
solely to the extent that (x) such acts or omissions were performed for the
benefit of any member of the MLP Group, and (y) such EPCO Services were
performed in accordance with the Services Standard; provided, that the MLP Group
Parties shall not be obligated to indemnify or hold harmless the EPCO
Indemnified Parties from and against any EPCO Losses to the extent they result
from the gross negligence or willful misconduct of any EPCO Indemnified Party;
and provided, further, in no event shall such indemnification obligation, or the
term “EPCO Losses,” cover or include exemplary, punitive, special,
consequential, indirect, or incidental damages or lost profits suffered by the
EPCO Indemnified Parties in connection with the EPCO Services, except to the
extent such exemplary, punitive, special, consequential, indirect or incidental
damages or lost profits are actually paid by the EPCO Indemnified Party to a
third party.
     4.3 Negligence; Strict Liability. Except as expressly provided in
Section 4.2, the defense and indemnity obligations in Section 4.2 shall apply
regardless of cause or negligent acts or omissions (including sole negligence,
concurrent negligence or strict liability), breach of duty (statutory or
otherwise), violation of law or other fault of any indemnified Party, or any
pre-existing defect; provided, however, that this provision shall not apply to
the gross negligence or willful misconduct of any indemnified Party or in any
way limit or alter any qualifications set forth in such defense and indemnity
obligations expressly relating to gross negligence, willful misconduct or breach
of this agreement. The Parties agree that this statement complies with the
requirement known as the “express negligence rule” to expressly state in a
conspicuous manner and to afford fair and adequate

9



--------------------------------------------------------------------------------



 



notice that this article has provisions requiring one Party to be responsible
for the negligence, strict liability or other fault of another Party.
ARTICLE 5: OTHER AGREEMENTS
     5.1 Insurance Matters. EPCO, on behalf of the EPCO Group, hereby agrees to
cause the MLP Group to be named as insureds or additional insureds in the EPCO
Group’s insurance program, as in effect from time to time, other than with
respect to workers’ compensation coverage. Subject to Section 2.5, each member
of the MLP Group shall be allocated, and pay for, such insurance coverage in an
amount equal to the EPCO Group’s cost of insuring the assets and operations of
such entities.
     5.2 EPCO’s Employees.
          (a) The obligation of the Billing Agent to cause EPO or EPOLLC to pay
the Administrative Services Fee shall, as such obligation relates to the EPCO
Group’s expenses incurred to compensate its employees providing the EPCO
Services, reimburse the EPCO Group for the appropriate pro rata cost of such
employees’ salaries, wages, bonuses, benefits, social security and other taxes,
workers compensation insurance, retirement and insurance benefits, training, and
other direct and indirect costs of such employee fringe benefits. The Billing
Agent shall not be obligated to cause EPO or EPOLLC to pay any amount directly
to EPCO’s employees; provided, however, if the EPCO Group ever fails to pay any
employee providing EPCO Services within 30 days following the date such
employee’s payment is due:
          (i) the Billing Agent or any Affiliate of the Billing Agent may, but
shall not be required to, (w) pay such employee directly, (x) employ such
employee directly, (y) notify EPCO, acting as agent for, and on behalf of, the
EPCO Group, and begin to pay all employees providing EPCO Services directly, or
(z) notify EPCO, acting as agent for, and on behalf of, the EPCO Group, that the
portion of this Agreement relating to the EPCO Services is terminated and employ
directly any or all of such employees, or employ such other individuals as the
Billing Agent and the Billing Agent’s Affiliates may choose in their sole
discretion, and
          (ii) EPCO, on behalf of the EPCO Group, shall reimburse the Billing
Agent for any amount that the Billing Agent or the Billing Agent’s Affiliate
paid to the EPCO Group, for the EPCO Group’s employees providing the EPCO
Services, that the EPCO Group did not pay to, or on behalf of, such employees.
          (b) Notwithstanding anything in Section 5.2(a) to the contrary, the
General Partner shall have the right, at any time upon at least 90 days notice
to EPCO, on behalf of the EPCO Group, to terminate the portion of this Agreement
relating to the EPCO Services and to employ any or all of EPCO’s employees
providing the EPCO Services directly, or employ such other individuals as the
General Partner or its Affiliates may choose in its sole discretion.
     5.3 EPCO Group License and Participation in MLP Group Agreements.

10



--------------------------------------------------------------------------------



 



          (a) EPD and EPOLLC hereby grant, and will cause their MLP Group
Affiliates to grant, to EPCO and its Affiliates an irrevocable, royalty-fee,
non-exclusive and non-transferable right and license to use, during the term of
this Agreement, any intellectual property provided by EPD, EPOLLC or their
Affiliates to the extent used in the performance of the EPCO Services or, if
requested by EPCO, to an extent not used in the performance of the EPCO
Services. EPCO agrees that EPCO and its Affiliates will reimburse the MLP Group
for its pro rata share of all costs and expenses (direct and indirect)
associated with such licenses to the extent used by EPCO or its Affiliates in
the business of EPCO and its Affiliates.
          (b) To the extent reasonably requested by EPCO, on behalf of the EPCO
Group, EPOLLC shall cause Shared Services or materials provided under MLP Group
agreements or contracts to be provided to the EPCO Group, provided EPCO, on
behalf of the EPCO Group, agrees to reimburse the MLP Group for its pro rata
share of all costs and expenses (direct or indirect) associated with such
services or materials under the MLP Group agreements.
ARTICLE 6: MISCELLANEOUS
     6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas. Each Party hereby
submits to the exclusive jurisdiction of the state and federal courts in the
State of Texas and to exclusive venue in Houston, Harris County, Texas.
     6.2 Notices. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given (a) by
depositing same in the United States mail or by nationally recognized overnight
courier, addressed to the Party to be notified, postpaid and registered or
certified with return receipt requested, (b) by delivering such notice in person
or (c) by facsimile to such Party. Notice given by personal delivery, mail or
overnight courier shall be effective upon actual receipt. Notice given by
facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below such Party’s signature
to this Agreement, or at such other address as such Party may stipulate to the
other Parties in the manner provided in this Section 6.2; provided, that any
notices required to be delivered to any Party that is a member of the MLP Group
shall be deemed delivered by delivery of such notice to the General Partner.
     6.3 Entire Agreement; Supersedure. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements among the parties, whether oral or written,
relating to the matters contained herein.
     6.4 Effect of Waiver of Consent. No Party’s express or implied waiver of,
or consent to, any breach or default by any Party in the performance by such
Party of its obligations hereunder shall be deemed or construed to be a consent
or waiver to or of any

11



--------------------------------------------------------------------------------



 



other breach or default in the performance by such Party of the same or any
other obligations of such Party hereunder. Failure on the part of a Party to
complain of any act of any Party or to declare any Party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.
     6.5 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the agreement of all the Parties affected by any such
amendment; provided, however, that EPD may not, without the prior approval of
its Audit and Conflicts Committee, agree to any amendment or modification of
this Agreement that, in the reasonable discretion of the General Partner will
materially and adversely affect the holders of units of EPD.
     6.6 Assignment. This Agreement may not be assigned by any Party without the
consent of all of the other Parties; provided, EPCO may delegate its obligations
hereunder in accordance with Section 2.11 above.
     6.7 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.
     6.8 Severability. If any provision of this Agreement or the application
thereof to any Party or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Parties or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     6.9 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.
     6.10 Withholding or Granting of Consent. Unless the consent or approval of
a Party is expressly required not to be unreasonably withheld (or words to
similar effect), each Party may, with respect to any consent or approval that it
is entitled to grant pursuant to this Agreement, grant or withhold such consent
or approval in its sole and uncontrolled discretion, with or without cause, and
subject to such conditions as it shall deem appropriate.
     6.11 U.S. Currency. All sums and amounts payable or to be payable pursuant
to the provisions of this Agreement shall be payable in coin or currency of the
United States of America that, at the time of payment, is legal tender for the
payment of public and private debts in the United States of America.
     6.12 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party hereto shall be required to take any act, or fail to
take any act,

12



--------------------------------------------------------------------------------



 



under this Agreement if the effect thereof would be to cause such Party to be in
violation of any applicable law, statute, rule or regulation.
     6.13 Negation of Rights of Third Parties. The provisions of this Agreement
are enforceable solely by the Parties, and no limited partner of EPD or other
Person shall have the right to enforce any provision of this Agreement, or to
bring any claim, cause of action or seek any remedy or any right of any kind, or
to compel any Party to comply with the terms of this Agreement.
     6.14 No Recourse Against Officers, Directors, Managers or Employees. For
the avoidance of doubt, the provisions of this Agreement shall not give rise to
any right of recourse against any officer, director, manager or employee of
EPCO, the General Partner or their respective Affiliates.
     6.15 Relationship of the Parties. Nothing in this Agreement shall be
construed to create a partnership or joint venture or give rise to a fiduciary
or similar relationship of any kind.
ARTICLE 7: TEPPCO PARTIES, EPE, DEP PARTIES AND EPE RELEASES
     As consideration for the releases in the following sentence, each of the
TEPPCO Parties, EPE and the DEP Parties hereby agrees that (a) all of its rights
under the Fifth Amendment are hereby terminated, (b) all of the obligations of
the other Parties to such TEPPCO Parties, EPE and the DEP Parties are hereby
terminated, and (c) such other Parties are released from any further obligations
or liabilities to the TEPPCO Parties, EPE and the DEP Parties under the Fifth
Amendment. As consideration for the releases in the foregoing sentence, each of
the Parties (other than the TEPPCO Parties, EPE and the DEP Parties) hereby
agrees that the (x) obligations of each of the TEPPCO Parties, EPE and the DEP
Parties to such Party under the Fifth Amendment are hereby terminated, and
(y) that each of the TEPPCO Parties, EPE and the DEP Parties is hereby released
from any further obligations or liabilities to such Party under the Fifth
Amendment, in each case other than liabilities and obligations of the TEPPCO
Parties, EPE and the DEP Parties (including the obligation to pay amounts
payable under Article 2) that have accrued prior to such termination, to the
extent such liabilities and obligations have not otherwise been assumed by or
become liabilities and obligations of the other MLP Group Parties prior to the
Effective Date.
[SIGNATURE PAGES FOLLOW]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed by their respective authorized officers as of the date first written
above.

            ENTERPRISE PRODUCTS COMPANY
(formerly named EPCO, Inc.)
      By:   /s/ Richard H. Bachmann         Name:   Richard H. Bachmann       
Title:   President and Chief Executive Officer        Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-6500         ENTERPRISE PRODUCTS PARTNERS L.P.        
ENTERPRISE PRODUCTS HOLDINGS, LLC,
Individually and as Sole General Partner of
Enterprise Products Partners L.P., and         ENTERPRISE PRODUCTS OPERATING LLC
        ENTERPRISE PRODUCTS OLPGP, INC.,
Individually and as Sole Manager of
Enterprise Products Operating LLC
      By:   /s/ Michael A. Creel         Michael A. Creel        President and
Executive Officer        Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200
   

A-14

 



--------------------------------------------------------------------------------



 



            (for purposes of Article 7 only)
ENTERPRISE TE PARTNERS L.P.
(formerly named TEPPCO Partners, L.P.)
ENTERPRISE PRODUCTS PIPELINE COMPANY LLC,
(formerly named Texas Eastern Products
Pipeline Company, LLC) Individually and as General Partner of
Enterprise TE Partners L.P.
      By:   /s/ W. Randall Fowler         W. Randall Fowler        Executive
Vice President and
Chief Financial Officer        Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200
   

A-15

 



--------------------------------------------------------------------------------



 



            ENTERPRISE TE PRODUCTS PIPELINE COMPANY LLC
(formerly named TE Products Pipeline
Company, LLC ENTERPRISE MIDSTREAM COMPANIES LLC (formerly named TEPPCO Midstream
Companies, LLC)
TCTM L.P.
ENTERPRISE GP LLC,
Individually and as Sole Manager of Enterprise TE Products
Pipeline Company and Enterprise Midstream Companies LLC, and as General Partner
of TCTM L.P.
      By:   /s/ W. Randall Fowler         W. Randall Fowler        Executive
Vice President and
Chief Financial Officer        Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200
ENTERPRISE ETE LLC             By:   /s/ W. Randall Fowler         W. Randall
Fowler        Executive Vice President and
Chief Financial Officer        Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200    

A-16

 



--------------------------------------------------------------------------------



 



            DUNCAN ENERGY PARTNERS L.P.
DEP HOLDINGS, LLC
Individually and as Sole General Partner
of Duncan Energy Partners L.P.
      By:   /s/ W. Randall Fowler         W. Randall Fowler        Executive
Vice President and
Chief Financial Officer        Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200
      DEP OPERATING PARTNERSHIP, L.P.             By:   DEP OLPGP, LLC, as Sole
General
Partner             By:   /s/ W. Randall Fowler         W. Randall Fowler       
Executive Vice President and
Chief Financial Officer

    Address for Notice:
1100 Louisiana, 10th Floor
Houston, Texas 77002
Facsimile No.: (713) 381-8200   

A-17

 



--------------------------------------------------------------------------------



 



Exhibit A
DEFINED TERMS
     “Administrative Services Fee” shall have the meaning set forth in
Section 2.2.
     “Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Without limiting the foregoing, with respect to EPCO, Dan Duncan LLC
(or any successor entity) shall be deemed an “Affiliate” of EPCO at any time
either (i) a majority of the managers of Dan Duncan LLC are the same individual
persons as the directors of EPCO or (ii) a majority of any voting trustees under
any voting trust that controls a majority of the equity interests entitled to
vote in the election of directors and managers of EPCO and Dan Duncan LLC are
the same persons.
     “Agreement” shall mean this Sixth Amended and Restated Administrative
Services Agreement, as it may be amended, modified, or supplemented from time to
time.
     “Audit and Conflicts Committee” means a committee of the Board of the
General Partner, composed entirely of three or more directors who meet the
independence, qualification and experience requirements established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by The New York Stock Exchange, and, to the extent required under
the Partnership Agreement, at least two of whom also meet the S&P Criteria.
     “Audit Right” shall have the meaning set forth in Section 3.2.
     “Billing Agent” shall have the meaning as set forth in Section 2.4.
     “Board” means the Board of Directors (or equivalent thereof) of the General
Partner.
     “Commission” shall mean the United States Securities and Exchange
Commission.
     “DEP” shall have the meaning set forth in the Preamble.
     “DEP Holdings” shall have the meaning set forth in the Preamble.
     “DEP OLP” shall have the meaning set forth in the Preamble.
     “DEP Parties” shall have the meaning set forth in the Preamble.
     “Effective Date” shall have the meaning set forth in the Preamble.

A-1



--------------------------------------------------------------------------------



 



     “EPCO” shall have the meaning set forth in the Preamble.
     “EPCO Group” shall mean EPCO, EPCO Holdings and their respective
wholly-owned subsidiaries.
     “EPCO Holdings” shall have the meaning set forth in the Preamble.
     “EPCO Indemnified Party” shall have the meaning set forth in Section 4.2.
     “EPCO Losses” shall have the meaning set forth in Section 4.2.
     “EPCO Services” shall have the meaning set forth in Section 2.1(a).
     “EPD” shall have the meaning set forth in the Preamble.
     “EPD OLPGP” shall have the meaning set forth in the Preamble.
     “EPOLLC” shall have the meaning set forth in the Preamble.
     “EPE” shall have the meaning set forth in the Preamble.
     “Excluded Liabilities” shall mean the following liabilities and
obligations:
     (a) all indebtedness of EPCO and its Affiliates other than the MLP Group
for borrowed money; and
     (b) any income tax liability of EPCO that may result from the consummation
of the transactions contemplated by this Agreement, as may be amended, or any
predecessor agreement to this Agreement.
     “Fifth Amendment” shall have the meaning set forth in the Recitals.
     “General Partner” shall have the meaning set forth in the Preamble.
     “Independent Director” shall mean an individual who meets the independence,
qualification and experience requirements of the New York Stock Exchange
     “Losses” shall have the meaning set forth in Section 4.1.
     “MLP Group” shall mean, individually and collectively, the General Partner,
EPD, EPOLLC and any Affiliate controlled (and only so long as such Affiliates
are controlled) by the General Partner, EPD or EPOLLC (as the term “control” is
used in the definition of “Affiliate”).
     “MLP Group Parties” shall mean, individually and collectively, the General
Partner, EPD and EPOLLC, and any other Person who is a member of the MLP Group
and is or becomes a Party to this Agreement after the Effective Date.
A-2

 



--------------------------------------------------------------------------------



 



     “Partnership Agreement” shall mean the Sixth Amended and Restated Agreement
of Limited Partnership of EPD, dated as of November 22, 2010, as such agreement
may be amended or restated as of the date of this Agreement or hereafter from
time to time.
     “Party” shall mean any one of the Persons that executes this Agreement.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Prudent Industry Practices” shall mean, at a particular time, any of the
practices, methods and acts which, in the exercise of reasonable judgment, will
result in the proper operation and maintenance of the assets owned by a Party or
its Affiliates and shall include, without limitation, the practices, methods and
acts engaged in or approved by a significant portion of the industry at such
time with respect to the assets of the same or similar types as the assets owned
by such Party or its Affiliates. Prudent Industry Practices are not intended to
be limited to optimum practices, methods or acts, to the exclusion of all
others, but rather represent a spectrum of possible practices, methods and acts
which could have been expected to accomplish the desired result at a
commercially reasonable cost in a reliable, safe and timely fashion, in
compliance with the applicable limited partnership agreement and limited
liability company agreement and in compliance with all applicable laws. Prudent
Industry Practices are intended to entail the same standards as the Parties
would, in the prudent management of their own properties, use from time to time.
     “S&P Criteria” shall mean a duly appointed member of the Audit and
Conflicts Committee who had not been, at the time of such appointment or at any
time in the preceding five years, (a) a direct or indirect legal or beneficial
owner of interests in EPD or any of its Affiliates (excluding de minimis
ownership interests having a value of less than $1 million), (b) a creditor,
supplier, employee, officer, director, family member, manager or contractor of
EPD or any of its Affiliates, or (c) a person who controls (whether directly,
indirectly or otherwise) EPD or any of its Affiliates or any creditor, supplier,
employee, officer, director, manager or contractor of EPD or any of its
Affiliates.
     “Securities Act” shall mean the Securities Act of 1933, as amended,
supplemented or restated from time to time, and any successor to such statute.
     “Securities Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, supplemented or restated from time to time, and any successor to
such statute.
     “Services Standard” shall mean, with respect to the performance of the EPCO
Services, the good faith undertaking, on a commercially reasonable basis, to
perform the EPCO Services for the MLP Group, at least the same quality and
manner as EPCO Services were provided by EPCO or its Affiliates to the MLP Group
during calendar year 2010, and in all material respects in compliance with
applicable laws and Prudent Industry Practices.
A-3

 



--------------------------------------------------------------------------------



 



     “Shared Services” shall mean the performance of services for any one or
more than one of entities comprising the EPCO Group and any one or more than one
of the entities comprising the MLP Group.
     “TCTM” shall have the meaning set forth in the Preamble.
     “TE Products” shall have the meaning set forth in the Preamble.
     “TEPPCO GP Sub” shall have the meaning set forth in the Preamble.
     “TEPPCO Midstream” shall have the meaning set forth in the Preamble.
     “Term” means the term of this Agreement, which is the period beginning on
the Effective Date and ending on the earlier of such time as (i) EPCO or its
Affiliates cease to control, directly or indirectly, at least 50% of the voting
interests of the General Partner or the General Partner is no longer the General
Partner of EPD, and (ii) this Agreement is otherwise terminated in accordance
with Section 2.12.
     “TPP” shall have the meaning set forth in the Preamble.
     “TPP GP” shall have the meaning set forth in the Preamble.
     “TPP Parties” shall mean TPP GP, TPP, TE Products or its predecessor,
TEPPCO Midstream or its predecessor, TCTM and TEPPCO GP Sub.
     “Work Product” shall have the meaning set forth in Section 3.1.
A-4

 